DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by France (WO 2011/089580 as provided by Applicant).
Regarding claim 1, France discloses a vehicle seat comprising: a seat back (510); a seat pan (520); and one or more side support elements (100), each side support element being moveable with respect to the seat back between: a stowed configuration, in which the side support element is stowed flush with, or is stowed within or behind the seat back; and a deployed configuration (see at least Figure 2 showing both a stowed and deployed configuration on opposite sides), in which the side support element extends outwardly from the seat back, generally in the same direction that the seat back faces, so as to offer support to the side of a vehicle user sitting in the vehicle seat (this is the general manner of operation).  
Regarding claim 2, France further discloses each side support element is hingeably coupled to the seat back (at 140 for instance).
  Regarding claims 3 and 4, France further discloses the seat back is elongate in a length direction, each side support element being hingeably coupled to the seat back so as to be articulated about a respective hinge axis that is generally parallel to said length direction, wherein, to move from said stowed configuration to said deployed configuration, each side support element folds out from the seat back (see at least Figures 2 and 4 for instance).  
Regarding claim 5, France further discloses each side support element has a supporting face, which offers support to the side of a user sitting in the vehicle seat, when the side support element in question is in the deployed configuration, wherein the seat back has a supporting face, which offers support to the back of a user sitting in the vehicle seat; wherein the supporting face of a given side support element is directed generally orthogonally of the supporting face of the seat back, when the given side support element is in the deployed configuration, and is directed generally parallel to the supporting face of the seat back, when the given side support element is in the stowed configuration (see at least Figure 2).  
Regarding claim 13, France further discloses the seat back is elongate in a length direction and extends from the seat pan in said length direction; and wherein each side support element is elongate and extends at least the majority of the extent of the seat back in said length direction (see again at least Figure 2).
Regarding claims 16-18, France further discloses an aircraft passenger seat and a row of two or more of the vehicle/aircraft seats, all of said seats facing in the same direction, adjacent seats within the row being connected to each other (see figures), and a seat base, to which said seats are attached, wherein said seat base comprises one or more connectors, which are configured to engage with corresponding features on a floor of a vehicle, so as to enable the row to be installed within the vehicle (the figures clearly show a seat base and vehicle floor, and while connectors may not explicitly be described, such would be inherent as this is the convention method of mounting aircraft seats and unconnected seats would not be functional in an aircraft).
  Regarding claim 20, France further discloses one or more armrests, neighboring seats within the row having one of said armrests disposed between them (see at least Figure 3 for instance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over France.  France discloses a seat as explained above and further discloses at least one arm rest,- 15 -E3126.USC1W+PATENT each of which is elongate, having a length in a length direction, wherein the extent of each side support element in said length direction, when in the deployed configuration, is greater than one quarter, and preferably greater than one third, of the length of the corresponding arm rest (at least based on the figures), as well as support elements that, when in a deployed configuration, abut and are supported by a corresponding one of the arm rests (in the embodiments of Figures 6, 7, etc.), but France may not explicitly disclose the dimensions as claimed, the arm rest support in the same embodiment, or side support elements separating neighboring seats.  However, as duplication and rearrangement, as well as changes in size and shape, require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangements claimed (i.e. combine the back hinged and arm rest supported embodiments, provide additional and/or relocated side supports, and provide potential minor changes in sizing) based on normal variation to improve comfort, support, and safety for various users.

Claim(s) 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over France in view of Patel et al. (US Patent Application Publication Number 2019/0176673).  France discloses a seat as explained above but does not disclose specifics of the cushion structure.  Patel discloses a related device including a seat back comprising a cushion, mounted on a backing structure; and a side support element having stowed configuration where is stowed within the seat back, between said cushion and said backing structure (see Figure 6 for instance), wherein the cushion comprises: a cushion central portion, which is attached to said backing structure; and a respective cushion side portion for each side support element, each cushion side portion being free of the backing structure, so that the cushion side portion in question can be moved away from the backing structure, thereby assisting the user in accessing the corresponding side support element (this is the general manner of operation).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a cushion arrangement as taught by Patel in France’s device because this could help ensure user comfort and safety.  Note that while the limitations of claims 8-12 are viewed as being met by the combination (i.e. using Patel’s cushion structure in France’s basic design would provide side portions hinged and joined as claimed), even if this were not the case, as duplication and rearrangement of components require only routine skill in the art and elements such as living hinges are old and well-known, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangements claimed based on normal variation to improve comfort, support, and safety for various users.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636